Exhibit 10.3

AMENDMENT NO. 2

TO

ORGANIZATION AGREEMENT

OF

WCM POOL LLC

AMENDMENT NO. 2 (this “Amendment”) dated as of March 31, 2009 by and among
DIVERSIFIED FUTURES TRUST I (“DFT I”), KENMAR GLOBAL TRUST (“KGT”), FUTURES
STRATEGIC TRUST (“FST”), WORLD MONITOR TRUST II – SERIES D (“WMT II–D”) and
WORLD MONITOR TRUST II – SERIES F (“WMT II–F”) to the Organization Agreement of
WCM Pool LLC dated as of November 20, 2006 (the “Agreement”), as amended by
Amendment No. 1 dated March 30, 2007.

WHEREAS, DFT I, KGT and FST are the sole members of WCM Pool LLC (the
“Company”), of which the purpose is to consolidate the commodity interest
trading of DFT I, KGT and FST; and

WHEREAS, WMT II–D and WMT II–F are no longer engaged in the distribution of its
units of beneficial interest; and

WHEREAS, WMT II–D and WMT II–F will be managed pursuant to the Diversified
Program of Winton Capital Management Limited, a United Kingdom company; and

WHEREAS, WMT II–D and WMT II–F desire to acquire a Voting Membership Interest in
the Company and become Voting Members of the Company; and

WHEREAS, Preferred Investment Solutions Corp. (“Preferred”), a “commodity pool
operator” registered with the Commodity Futures Trading Commission, is the sole
managing owner of each of DFTI, KGT, FST, WMT II-D and WMT II-F and, pursuant to
Section 18-407 of the Delaware Limited Liability Company Act, 6 Del. C. §18-101
et seq. (the “Act”), Preferred has been delegated administrative authority over
the operations of the Company; and

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements made herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree that the Agreement shall be amended as follows:

1. Effective close of business on March 31, 2009, WMT II-D and WMT II-F shall
acquire Voting Membership Interests in the Company and shall become Voting
Members of the Company.

2. All other provisions of the Agreement shall remain in full force and effect.

3. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LOCAL, INTERNAL LAWS OF THE STATE OF DELAWARE; PROVIDED, HOWEVER, THAT CAUSES OF
ACTION FOR VIOLATION OF THE FEDERAL OR STATE SECURITIES LAWS SHALL NOT BE
GOVERNED BY THIS SECTION. IN PARTICULAR,

 

1



--------------------------------------------------------------------------------

THIS AMENDMENT IS INTENDED TO COMPLY WITH THE REQUIREMENTS OF THE ACT AND THE
CERTIFICATE OF FORMATION OF THE COMPANY. IN THE EVENT OF A DIRECT CONFLICT
BETWEEN THE PROVISIONS OF THIS AMENDMENT AND THE MANDATORY PROVISIONS OF THE ACT
OR ANY PROVISION OF THE CERTIFICATE OF FORMATION, THE ACT AND THE CERTIFICATE OF
FORMATION, IN THAT ORDER OF PRIORITY, WILL CONTROL.

4. This Amendment may be executed in several counterparts, each of which will be
deemed an original but all of which will constitute one and the same.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the year
and date first above written, to be effective on the date first above written.

 

DIVERSIFIED FUTURES TRUST I     WORLD MONITOR TRUST II – SERIES D By:  

Preferred Investment Solutions Corp.,

its Managing Owner

    By:  

Preferred Investment Solutions Corp.,

its Managing Owner

By:  

/s/ Esther E. Goodman

    By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman     Name:   Esther E. Goodman Title:   Senior
Executive Vice President and Chief Operating Officer     Title:   Senior
Executive Vice President and Chief Operating Officer KENMAR GLOBAL TRUST    
WORLD MONITOR TRUST II – SERIES F By:  

Preferred Investment Solutions Corp.,

its Managing Owner

    By:  

Preferred Investment Solutions Corp.,

its Managing Owner

By:  

/s/ Esther E. Goodman

    By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman     Name:   Esther E. Goodman Title:   Senior
Executive Vice President and Chief Operating Officer     Title:   Senior
Executive Vice President and Chief Operating Officer FUTURES STRATEGIC TRUST    
  By:  

Preferred Investment Solutions Corp.,

its Managing Owner

      By:  

/s/ Esther E. Goodman

      Name:   Esther E. Goodman       Title:   Senior Executive Vice President
and Chief Operating Officer      

 

2